The opinion of the Court was delivered by Heydeneeldt, Justice, with which Murray, Chief Justice, concurred.
It is a familiar practice, both in England and in this country, when one has an outstanding deed, which improperly clouds the title of the true owner of the land, for the latter to resort to Chancery, and there to have such deed cancelled and annulled. It may then well be asked, if the Court of Chancery will set aside such deed, why not interfere to prevent the sale, and the consequent execution of an improper deed? I see no reason against it; and it has been thus decided in New York, in the case of Petitt v. Shepherd, 5 Paige. In Ohio, in the case of Morton v. Beaver, 5 Ohio Reports. In Alabama, in the cases of Lyon v. Hunt, 11 Alabama Reports, and Burt v. Cassity, 12 Alabama Reports, and in other States the same doctrine prevails. It seems, therefore, clear, both upon authority and reason, that the complainant is entitled to the relief which he seeks, if he proves the truth of his allegations.
The judgment is reversed with costs, and the case remanded.